Citation Nr: 1121958	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-34 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for strokes, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1979 to October 1986.

This matter arises before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  In its July 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension because there was no evidence that the Veteran had hypertension in service.  The Veteran did not appeal the decision, and it became final.

2.  Evidence received subsequent to the July 1998 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension.

3.  The competent evidence of record does not show that the Veteran's hypertension was incurred in or aggravated by military service.

4.  The competent evidence of record does not show that the Veteran's claimed strokes are the result of a service-connected disability or that he suffered strokes in service.   


CONCLUSIONS OF LAW

1.  The July 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  
2.  New and material evidence has been submitted, and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2010).  

3.  Hypertension was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010). 

4.  The Veteran's history of strokes is not the result of disease or injury incurred in or aggravated by active military service nor is the claimed disability caused by or aggravated by his period of active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).
VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In June 2008 and July 2008 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorders and described the types of evidence that the Veteran should submit in support of his claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The VCAA notice letters also provided the Veteran notice regarding the evidence and information necessary to establish a disability rating and effective date in accordance with Dingess v. Nicholson.  19 Vet. App. 473, 484 (2006).   

In particular regard to the additional notice requirements relevant to the Veteran's request to reopen his claim of entitlement to service connection for hypertension, the Board notes that the RO explained in the June 2008 VCAA notice letter that his claim was previously denied and that the decision had become final.  The RO also explained that VA needed new and material evidence in order to reopen the Veteran's claim and defined new and material evidence as evidence submitted to VA for the first time that pertained to the reason the claim was previously denied.  The RO further explained that the Veteran's claim was previously denied because the evidence did not show that he was treated for hypertension in service.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).      

The Board further notes that the Veteran was provided with a copy of the October 2008 rating decision, the August 2009 statement of the case, and the August 2010 supplemental statement of the case, which cumulatively included a discussion of the facts of the claims, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the Veteran's VA treatment records and associated his service treatment records with the claims file.  VA does not have a duty to provide a compensation and pension examination in a claim to reopen a previously denied claim until new and material evidence has been submitted.  Although the Board will reopen the Veteran's claim, the Board finds that there is no competent and credible evidence linking the Veteran's hypertension to his period of active military service and no additional examination is required to resolve this claim.  In regards to the Veteran's claim for strokes, the Board observes that no examination is necessary because he is not service-connected for hypertension and because there was no evidence that he was treated for strokes in service.

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Accordingly, the Board will proceed with appellate review.  

New and Material Evidence

The Veteran's current claim involves entitlement to service connection for hypertension.  He filed his original claim for service connection for hypertension in January 1998, which was denied by a July 1998 rating decision.  The RO denied the Veteran's claim because there was no evidence he was treated for hypertension in service.  The Veteran did not appeal this decision, and it became final.  

In April 2008, the Veteran filed a request to reopen this claim.  In October 2008, the RO denied the Veteran's claim because the evidence did not link his hypertension to his military service.  As a preliminary matter, the Board notes that the Veteran's current claim involves entitlement to service connection for hypertension.  This claim is based upon the same disability as the Veteran's previous claim, which was denied by the July 1998 rating decision that became final.  As such, it is appropriate for the Board to consider the claim as a request to reopen the Veteran's previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  

If evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its previous rating decision, denied service connection for hypertension because it found that the Veteran was not treated for hypertension in service.  The Veteran received notification of the denial of his claim and was advised regarding his appellate rights in July 1998.  However, he did not appeal the decision to the Board, and it became final.  

The evidence of record at the time of the July 1998 rating decision included the Veteran's service treatment records, a VA examination dated March 1998, and treatment records from the VA Medical Center in St. Louis.  Since the July 1998 rating decision, the RO obtained additional treatment records from the VA Medical Center in St. Louis and the Veteran made statements on his own behalf.  
 
After reviewing the evidence received since July 1998, the Board finds that it qualifies as new and material evidence sufficient to reopen his claim for hypertension because the Veteran has submitted a statement that medics told him he had hypertension in service and that he has taken hypertension medication since service.  Since this evidence is considered credible for purposes of reopening the Veteran's claim, the Board finds that it is new and material in that it has not been submitted before and raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, the Veteran's claim is reopened, and the Board will consider it on the merits.   

Service Connection

The Veteran claims that he was diagnosed with hypertension in service and has taken medication for the disorder ever since.  He also claims that his hypertension has caused his history of strokes.  Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).
If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In reopening the Veteran's hypertension claim, the Board is relying on a February 2009 statement in which the Veteran asserted he was started on hypertension medications just after he was discharged from the military.  However, the Board finds that, for the following reasons, the preponderance of the evidence shows that the Veteran's claimed hypertension was not caused by his period of active military service.  Therefore, for the reasons stated below, service connection is not warranted for these claimed disorders.

Initially, the Board notes that, for VA purposes, hypertension is defined as diastolic blood pressure predominantly 90mm or greater.  Isolated systolic hypertension is defined as systolic blood pressure predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2010).  In this regard, the lone blood pressure reading in the Veteran's service treatment records is 132/80 in November 1984.  After service, the Veteran's blood pressure was 164/70 in January 1997, and a November 1997 VA treatment record recorded a diagnosis for hypertension.  

Although the Veteran's statements regarding continuity of symptomatology were considered credible for purposes of reopening his claim, the Board finds them not credible when deciding his claim based on the merits because they are inconsistent with the evidence of record and his previous statements.  While the Board observes that the Veteran was on a weight loss program in the military, his only blood pressure readings show that he was not hypertensive as defined by VA regulation.  More importantly, the Veteran's March 1998 compensation and pension examiner wrote that the Veteran had no high blood pressure in the military.  The Veteran apparently also told the examiner that he was diagnosed with hypertension "about eight months ago" after a civilian work-related injury.  The Veteran continued to explain to the examiner that his blood pressure was out of control because of the stress from that injury.  The Veteran's blood pressure was 120/90, and the examiner diagnosed him with hypertension.  However, she also said that the Veteran had no blood pressure elevation in the military "so the problem did begin, as he stated, after the military."  

Thus, the Board finds that the Veteran has made inconsistent statements regarding the etiology of his hypertension and further finds him not credible.  The only opinion of record stated that the Veteran's hypertension is not related to service, and there is no competent and credible evidence indicating that the Veteran's hypertension may be related to service.  For these reasons, the Board finds that the Veteran's hypertension was not incurred during his period of active military service.  Therefore, service connection for hypertension is not warranted, and the Veteran's appeal is denied.

In regards to the Veteran's claim for strokes, the Veteran cannot become service connected for this disorder on a secondary basis because his claim of entitlement to service connection for hypertension is denied.  Nevertheless, the Board will still evaluate his claim on a direct basis.  The Board initially notes that the Veteran's medical records have indicated he has a history of strokes.   However, the Veteran did not have any problems related to strokes in service and only claimed that his strokes were a result of his hypertension.  Finally, none of the Veteran's treatment records indicate that there is any connection between his history of strokes and his period of active military service.  Therefore, the Board finds that there is no evidence of an injury or disease in service or a nexus between the Veteran's history of strokes and his period of active military service.  In light of this finding, service connection for a history of strokes is not warranted, and the Veteran's appeal is denied. 

In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claims and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).         
 

ORDER

1.  Entitlement to service connection for hypertension is denied.

2.  Entitlement to service connection for strokes, to include as secondary to hypertension, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


